UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1388



In Re:   RICHARD HAMLETT,

                                                                 Debtor.



RICHARD HAMLETT,

                                                 Plaintiff - Appellant,

             versus


OCWEN FEDERAL BANK, FSB,

                                                  Defendant - Appellee,

             and


EVELYN K. KRIPPENDORF,

                                                                Trustee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-632-7, BK-98-2653-7-RKR, AP-00-270-7)


Submitted:    September 30, 2002             Decided:   October 10, 2002


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant. Ross C. Hart,
HART & HART ATTORNEYS, LTD., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard Hamlett appeals the district court’s order affirming

the bankruptcy court’s order dismissing his action seeking a

declaration that certain liens held by Ocwen Federal Bank are void.

Our review of the record, the parties’ briefs, and the opinions

below discloses no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Hamlett v. Ocwen Federal Bank,

No. CA-01-632-7 (W.D. Va. Mar. 11, 2002); No. BK-98-2653-7-RKR

(Bankr. W.D. Va. July 6, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED



                                  2